Luke, 3.
A petition charging the defendant with negligence in selling impure food as wholesome food, thereby causing injury to petitioner’s health, need not set out specific acts of negligence on the part of the defendant, in order to withstand the test of a general demurrer; but, as in the instant case, such general allegations as that the defendant was negligent in selling such food when he knew or by the exercise of ordinary care could have known that this would result in injury to the plaintiff, and that the defendant was negligent in selling impure food as wholesome food, as a result of which the plaintiff was injured, are, in such circumstances, to be deemed sufficient in law. Beckham v. Jacobs’ Pharmacy Co., 25 Ga. App. 592 (103 S. E. 857) ; Hudgins v. Coca-Cola Bottling Co., 122 Ga. 695 (50 S. E. 974). The judgment overruling the demurrer was not erroneous.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.